Citation Nr: 0924969	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-39 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active military service from January 1964 to 
January 1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision in which 
the RO denied service connection for hypertension, a 
circulatory disorder, cholelithiasis, and skin conditions, as 
well as denied a TDIU.  The Veteran filed a notice of 
disagreement (NOD) in February 2004, and the RO issued a 
statement of the case (SOC) in September 2004.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2004.

In July 2005, the Veteran testified during a hearing before 
RO personnel: a transcript of that hearing is associated with 
the claims file.  In September 2005, the RO issued a 
supplemental SOC (SSOC) reflecting the continued denial of 
the claims following a de novo review of the entire evidence 
of record.

In July 2007, the Board remanded these matters to the RO to 
afford him a Board hearing, as requested.  In February 2008, 
the Veteran testified during a hearing before the undersigned 
Veterans Law Judge at the RO; a transcript of that hearing is 
of record.  Prior to the hearing in January 2008, and during 
the hearing, the Veteran submitted additional evidence, along 
with a waiver of initial RO consideration of all the evidence 
submitted, as noted.  This evidence is accepted for inclusion 
in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 
(2008).  

In July 2008, the Board denied service connection for 
hypertension, a circulatory disorder, cholelithiasis, and 
skin conditions, but remanded the claim for a TDIU to the RO, 
via the Appeals Management Center (AMC), in Washington, D.C., 
for further action.  After accomplishing the requested 
action, the AMC continued the denial of TDIU (as reflected in 
a September 2008 SSOC), and returned this matter to the Board 
for further appellate consideration.  

In March 2009, the Veteran was scheduled for an additional 
hearing in Washington D.C. in May 2009.  In March 2009, he 
contacted VA to state that he would not be able to attend the 
hearing.  As the Veteran has not requested rescheduling of 
the hearing, the hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.702 (2008). 


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.	The Veteran has been awarded service connection for 
diabetes mellitus (rated as 10 percent disabling), and 
hepatitis (rated as 0 percent disabling (noncompensable)).

3.	The Veteran's service-connected disabilities do not meet 
the minimum percentage requirements for award of a TDIU, and 
these disabilities are not shown to prevent him from 
obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 have been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

This appeal involves a claim for a TDIU, which is a claim for 
increase.  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings, 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an August 2008 post-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate his claim for a TDIU, as 
well as what information and evidence must be submitted by 
the appellant and what information and evidence would be 
obtained by VA.  This letter also requested that the 
appellant submit any pertinent evidence in his possession 
letter also provided the Veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After 
issuance of this letter, and opportunity for the Veteran to 
respond, the September 2008 SSOC reflects readjudication of 
the claim on appeal.  Hence, the Veteran is not shown to be 
prejudiced by the timing of this notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

As regards the requirements of Vazquez-Flores, the Board 
finds that the September 2008 VCAA letter, which informed the 
Veteran of the information and evidence necessary to 
substantiate his claim for a TDIU and explained how 
disability ratings are determined, read together with the SOC 
and SSOCs, which set forth the governing legal authority, 
satisfies the notice requirements of Vazquez-Flores.  

Moreover, to whatever extent the aforementioned documents are 
deficient in meeting the Vazquez-Flores requirements, the 
claims file reflects that the Veteran had actual knowledge of 
the information and evidence necessary to substantiate his 
claims for a TDIU.  In this regard, the Veteran has 
consistently described the effects of his disability on his 
usual daily activities and ability to maintain or retain 
employment due to his service-connected disabilities. 
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what is necessary to substantiate a claim.  
Vazquez-Flores, 22 Vet. App. at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30- 31 (2007).  Given the 
Veteran's statements, including those in his NOD, substantive 
appeal, and at his hearing on appeal before the undersigned 
in February 2008, the Board finds that, the record indicates 
that the Veteran has demonstrated that he has actual 
knowledge of the information and evidence needed to establish 
a TDIU.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records as well as reports of VA  
examinations.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran and by his representative, on his behalf.  The 
record does not reflect that further RO action on the claim 
on appeal, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through notice of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, a total disability rating for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).

In this case, the Veteran does not meet the objective, 
minimum percentage requirements, set forth in 38 C.F.R. § 
4.16(a), for award of a TDIU, as service connection is in 
effect only for diabetes mellitus, rated as 10 percent 
disabling and hepatitis, rated as noncompensable.  

However, a total rating, on an extra-schedular basis, may 
nonetheless be granted, in exceptional cases (and pursuant to 
specifically prescribed procedures), when the Veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities (per 
38 C.F.R. §§ 3.321(b) and 4.16(b)). Hence, consideration of 
whether the Veteran is, in fact, unemployable, is still 
necessary in this case.

The central inquiry is "whether a veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
Veteran's education, special training, and previous work 
experience, but not to his or her age or to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he or she 
can find employment.  Van Hoose, 4 Vet. App. at 363.

Here, VA outpatient treatment records and reports of 
examination do not show that the Veteran has residual 
disability from hepatitis.  He has been receiving regular 
outpatient treatment for his diabetes mellitus, with the most 
recent evaluation being a compensation examination in March 
2007.  At that time, it was noted that the Veteran had been 
on a diabetic diet, but had not required medications for his 
diabetes.  His condition was considered stable and treated 
with diet alone.  He had had no episodes of hypoglycemic 
reactions or ketoacidosis and no diabetic related vascular 
symptoms of the lower extremities.  He did related peripheral 
neuropathy symptoms of the lower extremities, in the form of 
loss of sensation and pain, but an electrodiagnostic study of 
the upper and lower extremities that had been performed in 
2006 was normal.  

Examination disclosed some decrease in vibratory sensation in 
the feet bilaterally, with monofilament sensation appearing 
to be intact.  Deep tendon reflexes were 2+ and intact.  It 
was noted that the Veteran was not currently employed, but 
had retired from his occupation as an automobile mechanic in 
1997.  It was noted that the Veteran's diabetes did not have 
any effect on his usual daily activities, although he did 
have some difficulty with his back, but this was not related 
to his diabetes.  

As noted, the Veteran last worked in 1997 as an automobile 
mechanic.  Although the record reflects that the Veteran is 
in receipt of nonservice-connected disability benefits, this 
is the result of numerous disabilities-such as hypertension, 
heart disease and arthritis of the low back, for which 
service connection has not been established.  While the Board 
has considered his assertions in this appeal, none of the 
competent medical evidence even suggests that Veteran's 
service-connected disabilities, alone, render him unable to 
obtain or retain substantially gainful employment.  As such, 
the Board must conclude that the criteria for invoking the 
procedures of 38 C.F.R. 4.16 (b), for assignment of a TDIU, 
on an extra-schedular basis, are not met.  While the record 
does show that the Veteran has not been employed since 1997, 
there simply is no competent evidence or opinion that Veteran 
is unemployable solely due his to service-connected 
disabilities, and neither the Veteran nor his representative 
has presented or identified any such evidence or opinion.

The Board also points out that, to whatever extent the 
Veteran (and his representative, on his behalf) are 
attempting to establish the Veteran's unemployability on the 
basis of assertions, alone, as laypersons not shown to have 
the appropriate training and expertise, neither is competent 
to render a probative (i.e., persuasive) opinion on such a 
matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  As such, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching the conclusion, the Board has considered 
the benefit-of-the- doubt doctrine; however, as no competent, 
persuasive evidence supports the claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


